Citation Nr: 9900659	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  94-46 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date, prior to May 16, 1990, 
for the grant of service connection for tinnitus, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for residuals of a left 
knee injury.  

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1948 to September 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision, in 
which the RO reopened a claim of service connection for 
residuals of a left knee injury, denied a claim of service 
connection for a right knee disability, and effectively 
denied a claim of entitlement to an effective date prior to 
May 16, 1990, for the grant of service connection for 
tinnitus (although the latter issue was characterized by the 
RO as whether new and material evidence had been submitted to 
reopen a claim for an earlier effective date--see also, the 
September 1994 statement of the case and July 1995 
supplemental statement of the case).  The veteran has timely 
appealed these determinations. 

Although the veterans appeal initially also included a claim 
of service connection for post-traumatic stress disorder 
(PTSD), service connection for PTSD was established by rating 
decision dated in June 1995; the assigned evaluation has not 
been appealed.  Accordingly, that matter is not before the 
Board.  


REMAND

Service connection for tinnitus was established by RO rating 
decision dated in January 1992, effective from May 16, 1990.  
The veteran claims entitlement to an effective date prior to 
May 16, 1990 for the grant of service connection for 
tinnitus.  He bases his claim, in part, on the service 
medical record which shows complaints of bilateral ringing in 
the ears in September 1951 at separation from service, as 
well as an otolaryngologic examination dated in January 1952.  
As additional support to his claim, the veteran points to the 
findings contained in his January 1952 VA claim for 
compensation, as well as the January, May and July 1952, 
September 1960, and May 1961 VA examination reports.  
However, neither the September 1994 statement of the case, 
nor the July 1995 supplemental statement of the case include 
citation to the appropriate laws and regulations regarding 
entitlement to an earlier effective date for the grant of 
service connection.  Accordingly, the matter should be 
referred back to the RO for the readjudication of the claim 
of entitlement to an effective date for the grant of service 
connection for tinnitus, prior to May 16, 1990, and for the 
issuance of a supplemental statement of the case with 
reference to the pertinent law and regulations, including 
38 U.S.C.A. §§ 5101, 5110, 5111 (West 1991); 38 C.F.R. 
§§ 3.157(a) and (b)(1) and 3.400 (1998).  

With regard to the claim of service connection for residuals 
of a left knee injury, the service medical records show a 
left knee injury in October 1949.  Presently, early 
degenerative changes were noted on VA X-ray studies of August 
1988, and on current VA examination in January 1995 the 
veteran was diagnosed with service-connected 
degenerative, traumatic arthritis of the left knee, status 
post total knee replacement.  The Board finds that the basis 
of the January 1995 diagnosis is unclear and the Board is 
unable to determine whether the veterans current left knee 
disorder is the result of his prior service.  The veteran 
also asserts that he had acquired a right knee disorder 
secondary to his left knee disability.  Accordingly, the 
veteran should be afforded a more comprehensive orthopedic 
examination, to include a definitive statement as to whether 
any current left or knee disability, if found on examination, 
is more likely than not due to service.  

On VA orthopedic examination in January 1995, the veteran 
indicated that he had received treatment for a left total 
knee replacement in 1992 (as well as a right total knee 
replacement in 1993) at the Faulkner Hospital.  However, 
copies of these pertinent treatment records have not be 
obtained for use in the adjudication of the claims on appeal.  
Copies of any additional VA or private treatment records 
should also be obtained for use in the appeal.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veterans claims remaining on appeal, the case 
is REMANDED to the RO for the following action:

1.  With regard to the claim of 
entitlement to earlier effective date, 
prior to May 16, 1990, for the grant of 
service connection for tinnitus, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, with consideration of, and 
citation to, 38 U.S.C.A. §§ 5101, 5110, 
5111 (West 1991); 38 C.F.R. §§ 3.157(a) 
and (b)(1) and 3.400 (1998), and they 
should be given time to respond thereto.  

2.  The RO should obtain and associate 
with the claims file records of medical 
treatment of the veteran from the VA 
Medical Center in West Roxbury 
(Brockton), Connecticut, dated from May 
1991 to the present, as well as any other 
VA medical center identified by the 
veteran which are not currently 
associated with the veteran's claims 
file.  If any search for such records has 
negative results, that fact should 
clearly be documented in the claims 
folder.   

The RO should enlist the aid of the 
veteran and his representative in 
securing medical treatment records from 
the Faulkner Hospital.  They should be 
advised, however, that the need to submit 
such records (and any other records in 
support of the veterans claims for 
benefits) lies ultimately with the 
veteran.  

3.  The veteran should be scheduled for a 
complete VA orthopedic examination to 
determine the full nature and etiology of 
any diagnosed left or right knee 
pathology.  All indicated tests and 
studies should be performed, to include 
an X-ray study of the left and right 
knees, with a copy of the X-ray 
interpretation maintained in the VA 
claims file.  The claims folder must be 
made available to the examiner for use in 
the study of the case, and the service 
medical records should be reviewed by the 
examiner in connection with the 
examination.  

Based on his/her review of the case, and 
with reference to the service medical 
records, the examiner is to determine 
whether any left or right knee pathology 
is at least as likely as not to have a 
relationship to service, or is the result 
of an injury sustained in service, or 
whether any right knee disorder is at 
least as likely as not to be the result 
of a left knee disorder.  The examiner is 
to set forth all findings and 
conclusions, along with rationale and 
support for the diagnosis entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence, 
the service medical records, and all X-
ray findings.  

4.  Thereafter, the RO should 
readjudicate the claims of service 
connection for residuals of a left knee 
disability, and service connection for a 
right knee disability, to include as 
secondary to a left knee disorder.  If 
any decision remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered should be 
reviewed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
